                 Case 3:07-cv-00043-LPR Document 208 Filed 07/02/20 Page 1 of 2
                                                                                            Micha el Preston
                                                                                            SECRETARY    OF       COMMERC E


                                                                                            Al an McClain
                                                                                            COMM ISS IONER ,
                                                                                            ARKANSAS IN SURANCE
                                                                                            DEPARTM EN T




June 29, 2020

Lawrence W. Jackson
PO Box 746
                                                                                      JA
                                                                                      By:
117 East Military Road
Marion, AR 72364

James W. McCormack, Court Clerk
US District Court
Eastern District of Arkansas
615 South Main Street, Rm 312
Jonesboro, AR 72401


       RE:   Complaint - First Nation Insurance Group
             Case No. 3:07 CV 00043 LPR (E.D. Ark.)


Dear Mr. Jackson and Mr. McCormack:

Please find enclosed evidence that the Complaint against First Nation Insurance Group has been
served as of today's date.

Please contact me if there are any questions or concerns.

Sincerely,

~tgdlid
Administrative Analyst
Arkansas Insurance Department




                                         Arkonsos Deport men1 of Com111erce
                                           Arkonsos lnsurcmce Depci rtm e nt
                                 l Commerce Woy, Suit e 102 · little Rock, AR 72202
                                           INSURANC E.ARKANSAS. GOV
              Case 3:07-cv-00043-LPR Document 208 Filed 07/02/20 Page 2 of 2



                              ARKANSAS INSURANCE DEPARTMENT
                                        1200 West Third Street
                               Little Rock, Arkansas 72201-1904

TO:     FIRST NATION INSURANCE GROUP

        Enclosed please find process Complaint served on me the 25th day of June, 2020.

        Old St. Paul Missionary Baptist Church                                                  PLAINTIFF



        vs.                              Case No. 3:07-cv-00043 JLH

        First Nation Insurance Group;                                                         DEFENDANT
        AA Risk Management, Inc.;
        AA Communications, Inc.;
        Gwen Mayo; Craig Greene;
        Daniel Esparza; James E. Zoucha;
        Cong Li; John Does 1-10; Doe Companies 1-10


Filed in the State of Arkansas, in the US District Court, Eastern District of Arkansas, Jonesboro Division,
on the 4th day of June, 2020.

You must file a response therein within thirty (30) days after the date upon which service is perfected.
Service shall be perfected at the earliest of: (1) the date the insurer or the registered or the statutory
agent receives it in the mail; (2) the date on the return receipt, if signed on behalf of the insurer.

Please acknowledge receipt hereof by return mail.

                                                         Yours very truly,




                                                         Alan McClain/bw
                                                         Insurance Commissioner
Filed and received on the
29 th day of June, 2020.
Mailed this 29 th day of June, 2020.
CERTIFIED MAIL NO: 7009 1680 0002 2606 6207

To:     Lawrence W. Jackson
        PO Box 746
        117 East Military Road
        Marion, AR 72364

        James W. McCormack, Court Clerk
        US District Court
        Eastern District of Arkansas
        615 South Main Street, Rm 312
        Jonesboro, AR 72401
